DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9, and therefore claims 10-11 which depend therefrom are objected to because of the following informalities:  line 6 recites “the first speech recognition model” but should recite “the speech recognition model.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (see MPEP § 2106, subsection I).  Specifically, the claim preamble recites “a storage medium” but does not claim that it is a “non-transitory” storage medium, nor does the Specification set forth expressly that the “storage medium” to be interpreted as non-transitory only. Therefore, the “storage medium” under a broadest reasonable interpretation includes transitory signals and as such, is directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goller et al., (US 2008/0167860 A1, herein “Goller”) in view of Choi (US 2019/0362726 A1, herein “Choi”). 
Regarding claim 1, Goller teaches a method for updating a speech recognition model (Goller Abstract, method to update a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), applied to an electronic device with the speech recognition model stored therein (Goller fig. 2, paras. [0034], [0045], [0054], client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the method comprising: 
detecting whether a speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is used to recognize input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against detected user input utterances (voice information) to produce a result of speech recognition); and 
updating the speech recognition model when the speech recognition algorithm has been updated (Goller fig. 21, paras. [0223], the updating of the speech recognition program takes place in a programming loop addressing one file at a time, and thus, would update a grammar file first (in a first loop/iteration) then update the executable code).

While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach speech recognition model being obtained by processing user' s voice information.
Choi teaches speech recognition model being obtained by processing user' s voice information (Choi paras. [0080]-[0084], user-specific speaker recognition model storing characteristics of voice such as Mel-Frequency Cepstral Coefficients (MFCC) and where para. [0098] teaches that the speaker recognition model is generated from received voice at a voice receiver 120 (user’s voice information)).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 6, Goller teaches wherein the operation of detecting whether a speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
obtaining a version information of a speech recognition application (Goller para. [0213]-[0214] and [0220], date-time of the various files of the speech recognition program are compared (thus the speech recognition program having obtained the date-times in order to do a comparison), where para. [0194] teaches the date-time (version) of a new dll (speech recognition application)); 
determining whether a version information of the speech recognition model corresponds to the version information of the speech recognition application (Goller paras. [0194], [0214], the date-time of the grammar file is compared against the date-time of update description information data, where the date-time of the new dll is part of the update description information data, and therefore the comparison determining a correspondence if the date-time matches or does not); and 
determining that the speech recognition algorithm has been updated, when the version information of the speech recognition model does not correspond to the version information of the speech recognition application (Goller fig. 21, paras. [0194], [0211], [0222]-[0224], the speech recognition program updating loop terminates because the speech recognition program is updated, when no more files need updating, therefore, when the grammar file is updated and a corresponding date-time for the update stored in the database as update descriptive information data, it will have a different date-time (thus not correspond) to the date-time of the new dll date-time).
Regarding claim 7, Goller teaches wherein the speech recognition algorithm is stored in a speech recognition application of the electronic device (Goller para. [0045], speech recognition program is loaded into client device, where para. [0046] teaches that components are programmed into the speech recognition program (thus stored in) and where para. [0054] teaches the various components that reside within the speech recognition program to include files including executable code (algorithm) and para. [0047] teaching that the speech recognition program incorporates a speech recognition product such as speech recognition software by Microsoft (speech recognition application)).
Regarding claim 8, Goller teaches wherein the operation of detecting whether a speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
detecting whether the speech recognition application has been updated (Goller paras. [0213]-[0217], date-times of the components of the speech recognition program are compared against the update descriptive information data to determine whether to update the component, thus whether it is updated); and 
determining the speech recognition algorithm has been updated, when the speech recognition application has been updated (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating (including an “application” file), and exits the loop when all updates it wants to perform, are complete).
Regarding claim 12, Goller teaches before the operation of detecting whether the speech recognition algorithm has been updated, the method further comprising: obtaining user's voice information; and processing the user' s voice information based on the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto).
Goller does not explicitly teach to obtain the speech recognition model.
Choi teaches to obtain the speech recognition model (Choi paras. [0075]-[0076], [0079]-[0080], [0204], input user voice is processed to extract voice features and the speaker recognition model is generated from the extracted features).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice features that are extracted as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 13, Goller does not explicitly teach the limitations of claim 13.
Choi teaches the operation of processing user' s voice information based on the speech recognition algorithm to obtain the speech recognition model comprises: extracting voiceprint features from the user' s voice information (Choi paras. [0075]-[0076], [0079]-[0080], [0204], input user voice is processed to extract voice features and the speaker recognition model is generated from the extracted features, including pitch, formant, and various coefficients that can identify a speaker); 
establishing the speech recognition model by processing the voiceprint features based on the speech recognition algorithm (Choi paras. [0204]-[0205], speaker recognition model generated and stored based on the extracted voice features, thus some processing of the extracted features to generate the model).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice features that are extracted as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 14, Goller teaches the user's voice information (Goller paras. [0036], [0055]-[0056], input user utterance used to obtain a speech recognition result is input via a microphone and voice recognition mechanism).
Goller does not explicitly teach in a non-volatile memory of the electronic device.
Choi teaches in a non-volatile memory of the electronic device (Choi para. [0081], storage 130 stores the information on user’s voices, where para. [0078] teaches storage 130 as a non-volatile memory).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to store voice information in non-volatile memory as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 15, Goller teaches wherein the operation of updating the speech recognition model comprises: processing based on an updated speech recognition algorithm, to obtain an updated speech recognition model (Goller paras. [0214]-[0217], [0222]-[0224], speech recognition program updates itself in a loop, file by file, including executable code, where an updating loop processing through updating the execution code, then in a next loop updates the grammar file, thus updates the grammar file based on the updated executable code, to obtain the updated grammar file (model)); and replacing the speech recognition model with the updated speech recognition model (Goller para. [0222], existing grammar file (model) is overwritten (replacing) by downloaded (updated) grammar file).
Goller does not explicitly teach reading the user's voice information stored in the non-volatile memory; the user' s voice information.
Choi teaches reading the user's voice information stored in the non-volatile memory; the user' s voice information (Choi paras. [0078]-[0081], [0204], [0242]-[0243] non-volatile storage stores information on user’s voices, which are used to generate the speaker recognition model, which is executed by a processor, thus read by the processor in order to perform the model generation).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to store voice information in non-volatile memory as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 16, Goller teaches a storage medium, with a computer program and a speech recognition model stored therein, a method for updating the speech recognition model is implemented when executing the computer program by a computer (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model), the method comprising: 
detecting whether a speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is used to recognize input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against detected user input utterances (voice information) to produce a result of speech recognition); and 
updating the speech recognition model when the speech recognition algorithm has been updated (Goller fig. 21, paras. [0223], the updating of the speech recognition program takes place in a programming loop addressing one file at a time, and thus, would update a grammar file first (in a first loop/iteration) then update the executable code).
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach wherein the speech recognition model is obtained by processing user' s voice information.
Choi teaches wherein the speech recognition model is obtained by processing user' s voice information (Choi paras. [0080]-[0084], user-specific speaker recognition model storing characteristics of voice such as Mel-Frequency Cepstral Coefficients (MFCC) and where para. [0098] teaches that the speaker recognition model is generated from received voice at a voice receiver 120 (user’s voice information)).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 17, Goller teaches an electronic device, comprising a processor and a memory (Goller fig. 2, para. [0034], client device with processor 220 and main memory 230), a computer program and a speech recognition model being stored in the memory (Goller Abstract, para. fig. 2, paras. [0034], [0045], [0054], a speech recognition program and data used for the speech recognition program, where para. [0054]-[0055] teach such data to include a grammar file which is compared against user input to produce a speech recognition result, therefore the grammar file server as a model, and client device 101 which has loaded thereto a speech recognition program which has the grammar file residing therein), the processor being configured to perform a method for updating the speech recognition model by calling the computer program stored in the memory (Goller Abstract, fig. 2, para. [0045] and [0034]-[0035], speech recognition program including data is loaded into client device 101 which has a main memory storing instructions for execution by the client device), the method comprising: 
detecting whether a speech recognition algorithm has been updated (Goller paras. [0211]-[0215], speech recognition program uses update descriptive information including date-times that a file was last modified to determine whether to update files, including the grammar file and executable code, where para. [0222] characterizes the updates as the speech recognition program updating “itself” therefore, the program being updated via at least one of its files – executable code for example which corresponds to an algorithm), wherein the speech recognition algorithm is used to recognize input voice information based on the speech recognition model (Goller paras. [0054]-[0056], speech recognition program including a grammar file, the grammar file being compared against detected user input utterances (voice information) to produce a result of speech recognition); and 
updating the speech recognition model when the speech recognition algorithm has been updated (Goller fig. 21, paras. [0223], the updating of the speech recognition program takes place in a programming loop addressing one file at a time, and thus, would update a grammar file first (in a first loop/iteration) then update the executable code).
While Goller suggests that at least a grammar file of its speech recognition program is derived from user voice information (see Goller para. [0055], grammar file is compared to utterances for a user to produce a speech recognition result, therefore the utterances are processed, and it would make sense that the grammar compared against a user utterance is modeled from the users inputs), Goller does not explicitly teach the speech recognition model being obtained by processing user's voice information.
Choi teaches the speech recognition model being obtained by processing user' s voice information (Choi paras. [0080]-[0084], user-specific speaker recognition model storing characteristics of voice such as Mel-Frequency Cepstral Coefficients (MFCC) and where para. [0098] teaches that the speaker recognition model is generated from received voice at a voice receiver 120 (user’s voice information)).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 18, Goller teaches the method further comprising: obtaining user's voice information; and processing the user' s voice information based on the speech recognition algorithm (Goller paras. [0055]-[0056], the speech recognition program normally operates outside of an updating method to compare input user utterance against a grammar file to obtain a speech recognition result and perform an action in response thereto).
Goller does not explicitly teach to obtain the speech recognition model.
Choi teaches to obtain the speech recognition model (Choi paras. [0075]-[0076], [0079]-[0080], [0204], input user voice is processed to extract voice features and the speaker recognition model is generated from the extracted features).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller to be obtained by received user voice features that are extracted as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Regarding claim 19, Goller teaches further comprising a microphone electrically coupled to the processor, wherein the microphone is configured to acquire the user' s voice information and the input voice information (Goller fig. 2, paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file, where fig. 2 illustrates that the input device 260 is connected to the processor 220 via a bus 210).
Claims 2 and 4, are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Choi, as set forth above regarding claim 1 from which claims 2 and 4 depend, further in view of Wikipedia contributors, (2017, November 8) “Microsoft Speech API” In Wikipedia, The Free Encyclopedia (Retrieved May 22, 2021, from https://en.wikipedia.org/w/index.php?title=Microsoft_Speech_API&oldid=809379069.) (herein “Speech API Wiki”). 
Regarding claim 2, Goller teaches, the electronic device comprises a voice information acquisition module, and the voice information acquisition module is configured to obtain the user' s voice information and the input voice information (Goller paras. [0036] and [0055] client device a user input device such as a microphone and voice recognition mechanism, where detected user input is used for comparison against a grammar file for speech recognition, therefore, in the microphone and voice recognition mechanisms used to bring in user input, aside from voice captured by the user’s utterance, additional information must be captured as it is capable of comparison against a grammar file).
While Goller teaches that the speech recognition program disclosed could be speech recognition software by Microsoft, Goller does not explicitly teach wherein the speech recognition algorithm is embedded in an operating system of the electronic device.
Speech API Wiki teaches wherein the speech recognition algorithm is embedded in an operating system of the electronic device (Speech API Wiki page 1, a speech application programming interface API (SAPI) is part of the Windows OS itself, where Windows is an OS for electronic devices, see pages 6-7 discussing the applications running SAPI such as Windows XP Tablet PC edition (thus Windows for a tablet PC electronic device)).
Therefore, taking the teachings of Goller, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be embedding in an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Regarding claim 4, Goller teaches wherein the operation of detecting whether a speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates are complete): 
obtaining configuration information of the system, wherein the configuration information comprises a second parameter value, the second parameter value is used to indicate whether a speech recognition application has been updated (Goller paras. [0160] and [0194], [0213]-[0214], [0220] update descriptive information data is received to determine whether the speech recognition program needs to update its files/code, where such information can include date-time a new DLL was last uploaded, and this date compared to the date-time (second parameter value) of a DLL file in the speech recognition program); 
determining whether the speech recognition application has been updated according to the second parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (second parameter value)); 
determining that the speech recognition algorithm has been updated, when the speech recognition application has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (speech recognition application) per the date-time of last update) is updated, at which time the speech recognition program is updated and then functioned with the updated files).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Speech API Wiki teaches that the Speech API (SAPI) speech recognition application is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself).
Therefore, taking the teachings of Goller, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Choi in view of Speech API Wiki, as set forth above regarding claim 2 from which claims 3 and 5 depend, further in view of Wakeford et al., (US 9,767,803 B1, herein “Wakeford”). Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Choi as set forth above regarding claim 17 from which claim 20 depends, further in view of Speech API Wiki, and further in view of Wakeford et al., (US 9,767,803 B1, herein “Wakeford”)
Regarding claim 3, Goller teaches wherein the operation of detecting whether a speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining whether the system has been updated according to the first parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
determining that the speech recognition algorithm has been updated, when the system has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Further, Goller does not explicitly teach obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value, the first parameter value is used to indicate whether the operating system has been updated.
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that the SAPI is compatible with only certain versions of OS, therefore, versions of the SAPI correspond to particular versions of OS, therefore, a latest version of an OS, particularly the SAPI which is part of the windows OS itself will be present with a latest/updated version of OS.
Wakeford teaches obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value, the first parameter value is used to indicate whether the operating system has been updated (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Further taking the teachings of Goller, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 5, Goller teaches wherein the operation of detecting whether a speech recognition algorithm has been updated comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining that the speech recognition algorithm has been updated, when the version information of the speech recognition model does not correspond to the version information of the system (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files, where the updated filed with new date-times reflecting their update will not correspond (by way of the new date-times) with the older file date-times of the system).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Goller further does not explicitly teach obtaining a version information of the operating system; determining whether a version information of the speech recognition model corresponds to the version information of the operating system.
Wakeford teaches obtaining a version information of the operating system (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, for selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device); 
determining whether a version information of the speech recognition model corresponds to the version information of the operating system (Wakeford fig. 3, col. 7, lines 1-18, the OS version indicates the native speech library version provided by the operating system, and therefore, a correspondence is known between the native speech library version (speech recognition model) and the version number of the OS).
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that versions of the SAPI correspond to particular versions of OS.
Therefore, taking the teachings of Goller, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Further taking the teachings of Goller, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Regarding claim 20, Goller teaches the method further comprises (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates (including those to executable code/algorithms are complete): 
determining whether the system has been updated or the speech recognition application has been updated according to the first parameter value (Goller paras. [0214]-[0215], files to be updated (or that don’t need updating because they are already updated) are identified in step D based on the comparison of date-times (first parameter value) of various files); and 
determining that the speech recognition algorithm has been updated, when the system has been updated or the speech recognition application has been updated (Goller paras. [0215]-[0220] and [0223]-[0224], steps D and E are looped until every file that needs to be updated (including the updating of a DLL (file of the system) per the date-time of last update) is updated, at which time the speech recognition program, and all of its associated files (including executable code/algorithm) is updated and then functioned with the updated files), of the electronic device (Goller fig. 2).
While DLL files are at least part of a computer system (DLL stands for dynamic linked library), and DLLs can be part of an operating system, Goller does not explicitly teach that the DLLs of the speech recognition program of Goller are specifically part of an “operating system.”
Further, Goller does not explicitly teach obtaining configuration information of an operating system, wherein the configuration information comprises a parameter value, the parameter value is used to indicate whether the operating system has been updated or a speech recognition application has been updated.
Speech API Wiki teaches that the Speech API (SAPI) is a dll – sapi.dll, and that it is part of an operating system (see pages 1-2, SAPI is part of the Windows OS itself), further, Speech API Wiki on pages 6-7 teaches that the SAPI is compatible with only certain versions of OS, therefore, versions of the SAPI correspond to particular versions of OS, therefore, a latest version of an OS, particularly the SAPI which is part of the windows OS itself will be present with a latest/updated version of OS.
Wakeford teaches obtaining configuration information of an operating system, wherein the configuration information comprises a parameter value, the parameter value is used to indicate whether the operating system has been updated or a speech recognition application has been updated (Wakeford col. 13, line 66 – col. 14, line 2, col. 8, lines 28-44, col. 7, lines 1-14, col. 6, fig. 3, lines 36-43, considering the “or” reciting an optional limitation, Wakeford teaches selecting desired speech recognition functionality on a client, client device information is provided including the version of operating system installed on the client device, where the OS version indicates the native speech library version provided by the operating system, and where the version number of the OS indicates whether it is the latest version or needs updating).
Therefore, taking the teachings of Goller, Choi and Speech API Wiki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program of Goller to be part of an OS such as disclosed in Speech API Wiki at least because doing so would allow speech recognition functionality for any application designed for that OS (in the case of Speech API Wiki, any Microsoft based OSes) in an easily programmable way since the OS based speech recognition app uses is freely distributable and provides a standard set of interfaces, accessible from a variety of programming languages (see Speech API Wiki page 1).
Further taking the teachings of Goller, Choi, Speech API Wiki and Wakeford together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program updating process of Goller to consider operating system versions and native speech library versions of the OS version as disclosed in Wakeford at least because doing so would enhance performance of speech recognition on a client device (see Wakeford col. 2, lines 21-25). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goller in view of Choi, further in view of Douglas et al., (US 10,469,727 B1, herein “Douglass”).
Regarding claim 9, Goller teaches wherein the speech recognition model (Goller para. [0214], files, grammar file, data and other information inside the speech recognition program), and the operation of updating the speech recognition model comprises: to update the first speech recognition model according to the speech recognition algorithm (Goller fig. 21, paras. [0215], [0222]-[0224], speech recognition program updates itself by overwriting (updating) existing files with those that were downloaded due to being identified as being desired to be updated).
Goller does not explicitly teach comprises a wake-up word model and a hyper-parameter model, updating the wake-up word model according to the speech recognition algorithm; updating the hyper-parameter model.
Choi teaches comprises a hyper-parameter model (Choi para. [0079]-[0080], the user-specific speaker recognition model defined by a model of one or more parameters representing the characteristic of voice uttered by each user, the characteristic comprised of various coefficients from established voice spectrums such as Mel-frequency cepstral coefficients (MFCC)) and updating the hyper-parameter model according to the speech recognition algorithm (Choi paras. [0081] and [0201]-[0205], information on voices is used to generate, update and complete the speaker recognition model for a user, according to an algorithm for generating the model as shown in fig. 9).
Douglas teaches comprises a wake-up word model (Douglas fig. 2, col. 9, lines 53-62, wake word models 214), and updating the wake-up word model (Douglas col. 9, lines 55-59, wake word APIs are used to replace a wake word model with another wake word model (update)).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller with the MFCC based model as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Further, taking the teachings of Goller, Choi and Douglas together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller with the wake-up word model and replacing thereof as disclosed above in Douglas at least because doing so would increase the availability of non-tactile input means for electronic device users (Douglas col. 1, lines 6-12).
Regarding claim 10, Goller teaches according to the speech recognition algorithm comprises (Goller fig. 21, paras. [0215], [0222]-[0224], speech recognition program updates itself by overwriting (updating) existing files with those that were downloaded due to being identified as being desired to be updated).
Goller does not explicitly teach wherein the operation of updating the wake-up word model, obtaining an updated wake-up word model, replacing the wake-up word model with the updated wake-up word model.
Goller further does not explicitly teach wherein the operation of updating the hyper-parameter model, obtaining an updated hyper-parameter model, updating the hyper-parameter model by the updated hyper-parameter model.
Choi teaches wherein the operation of updating the hyper-parameter model, obtaining an updated hyper-parameter model (Choi paras. [0081] and [0201]-[0205], information on voices is used to generate, update and complete the speaker recognition model for a user, according to an algorithm for updating the model as shown in fig. 10), updating the hyper-parameter model by the updated hyper-parameter model (Choi paras. [0210]-[0213], fig. 10, pre-stored speaker recognition model is updated based on by adding the features of a newly received voice (updated hyper-parameter model)).
Douglas teaches wherein the operation of updating the wake-up word model, obtaining an updated wake-up word model, replacing the wake-up word model with the updated wake-up word model (Douglas col. 9, lines 55-59, wake word APIs are used to replace a wake word model with another wake word model (updated wake-word model), where col. 13, lines 15-23 teach that the new wake word model data is provided to an application associated with the electronic device, thus the electronic device obtains the new wake word model data).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller with the MFCC based model as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).
Further, taking the teachings of Goller, Choi and Douglas together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller with the wake-up word model and replacing thereof as disclosed above in Douglas at least because doing so would increase the availability of non-tactile input means for electronic device users (Douglas col. 1, lines 6-12).
Regarding claim 11, Goller teaches wherein the speech recognition model further comprises is unchanged when updating the speech recognition model (Goller fig. 21, paras. [0215], [0222] and [0223], speech recognition program updates itself in a loop for each file or data available for updating, and eventually exits the loop when all updates are complete, however, the speech recognition model identifies which files it wants to update, thus, an update of the speech recognition program could be performed where (due to a recent date-time) the grammar file or other model files aren’t wanted to be updated, and so remain unchanged).
Goller does not explicitly teach a voiceprint feature model, the voiceprint feature model comprises voiceprint features of the user's voice information, the voiceprint feature model.
Choi teaches a voiceprint feature model (Choi paras. [0181], [0204], [0208], speaker recognition model that recognizes a particular speaker from voice features), the voiceprint feature model comprises voiceprint features of the user's voice information, the voiceprint feature model (Choi paras. [0179], [0181], [0211]-[0213], [0204], speaker recognition model is for a particular speaker, and uses features of the user’s voice to generate the model).
Therefore, taking the teachings of Goller and Choi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition program and model of Goller with the MFCC based model as disclosed above in Choi at least because doing so would improve quality of voice recognition (Choi para. [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al., US 2018/0286401 A1, directed towards an electronic device that receives voice input according to user speech and has a processor to execute a method of updating its speech recognition service over time using user supplied corrections.
Park et al., US 2017/0365251 A1, directed towards updating speech recognition data including a language model used for speech recognition data, where the updating uses input user speech that is analyzed for feature information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656